EXHIBIT 10.15

AGGREGATE EXCESS CATASTROPHE REINSURANCE AGREEMENT

HOMEOWNERS CHOICE

PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

EFFECTIVE:    June 1, 2010

EXPIRATION:  June 1, 2011

 

 

 

 

****

Portions of this exhibit marked by **** have been omitted pursuant to a request
for confidential treatment and have been filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

AGGREGATE EXCESS CATASTROPHE REINSURANCE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE                  DESCRIPTION    PAGE

I

    

BUSINESS COVERED

   1  

II

    

TERM

   1  

III

    

EXCLUSIONS

   2  

IV

    

RETENTION AND LIMIT

   4  

V

    

INURING REINSURANCE

   5  

VI

    

REINSURANCE PREMIUM

   6  

VII

    

DEFINITIONS

   9  

VIII

    

LOSS OCCURRENCE DEFINITION

   10  

IX

    

ACCESS TO RECORDS

   12  

X

    

AGENCY (BRMA 73A)

   12  

XI

    

ARBITRATION

   12  

XII

    

COLLATERAL

   13  

XIII

    

COLLATERAL RELEASE

   13  

XIV

    

CONFIDENTIALITY

   15  

XV

    

CURRENCY (BRMA 12A)

   16  

XVI

    

ENTIRE AGREEMENT

   16  

XVII

    

ERRORS AND OMISSIONS (BRMA 14F)

   16  

XVIII

    

FEDERAL EXCISE TAX (BRMA 17D)

   16  

XIX

    

GOVERNING LAW (BRMA 71B)

   16  

XX

    

INSOLVENCY

   16  

XXI

    

LATE PAYMENTS

   17  

XXII

    

LIABILITY OF THE REINSURER

   18  

XXIII

    

LOSS NOTICE AND SETTLEMENTS

   18  

XXIV

    

NET RETAINED LINES(BRMA 32E)

   19  

XXV

    

NON-WAIVER

   19  

XXVI

    

NOTICES AND AGREEMENT EXECUTION

   19  

XXVII

    

OFFSET

   20  

XXVIII

    

OTHER REINSURANCE

   20  

XXIX

    

SALVAGE AND SUBROGATION

   20  

XXX

    

SERVICE OF SUIT (BRMA 49G)

   20  

XXXI

    

SEVERABILITY (BRMA 72E)

   21  

XXXII

    

TAXES

   21  

XXXIII

    

TERRITORY

   21  

XXXIV

    

INTERMEDIARY (BRMA 23A)

   21  

ATTACHMENT:

Schedule A – Collateral Collection Tables

Nuclear Incident Exclusion Clause – Physical Damage – Reinsurance (USA)

 

 

 



--------------------------------------------------------------------------------

AGGREGATE EXCESS CATASTROPHE REINSURANCE AGREEMENT

issued to

HOMEOWNERS CHOICE

PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Contract(s)

Attached hereto

(hereinafter referred to as the “Reinsurer”)

ARTICLE I – BUSINESS COVERED

This Agreement is to indemnify the Company in respect of its net excess
liability as a result of any loss or losses which may occur during the Term of
this Agreement under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies”) in force at the effective date
hereof or issued or renewed on or after that date, covering business classified
by the Company as the property perils of Homeowners and Dwelling, subject to the
terms, conditions and limitations hereinafter set forth herein.

ARTICLE II – TERM

 

A.

This Agreement shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2010, with respect to losses arising out of Loss Occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Local Standard Time, June 1, 2011. “Local Standard Time” as used herein shall
mean local standard time at the location where the Loss Occurrence commences.

 

B.

If this Agreement is terminated or expires while a Loss Occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Agreement, be determined as if the entire
Loss Occurrence had occurred prior to the termination or expiration of this
Agreement, provided that no part of such Loss Occurrence is claimed against any
renewal or replacement of this Agreement.

 

 

 

Page 1 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

C.

Notwithstanding the provisions of paragraph A above, the Company may reduce or
terminate a Subscribing Reinsurer’s percentage share in this Agreement at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur. The effective date of reduction or
termination shall be the date selected by the Company, which may be a date that
is retroactively applied to the date of public announcement for subparagraphs 1
through 3 below or upon discovery for subparagraphs 4 through 6 below, subject
to the condition that such selected date must be the last day of a calendar
month:

 

  1.

A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  2.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  3.

The Subscribing Reinsurer has reinsured its entire liability under this
Agreement without the Company’s prior written consent, except that this
provision shall not apply to any inter-company reinsurance or inter-company
pooling arrangements entered into by the Subscribing Reinsurer; or

 

  4.

The Subscribing Reinsurer has ceased assuming new or renewal property and
casualty treaty reinsurance business; or

 

  5.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

ARTICLE III – EXCLUSIONS

 

A.

This Agreement does not apply to and specifically excludes the following:

 

  1.

All excess of loss reinsurance assumed by the Company.

 

  2.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the Company and its affiliates and
agency reinsurance where the Policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
policies of the Company at the next anniversary or expiration date.

 

  3.

Financial guarantee and insolvency.

 

 

 

Page 2 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

  4.

All Accident and Health, Fidelity and Surety, Boiler and Machinery, Workers’
Compensation, and Credit business.

 

  5.

Flood and/or earthquake when written as such for stand alone Policies where
flood and/or earthquake is the only named peril.

 

  6.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)” attached to and forming part of this Agreement.

 

  7.

Loss or damage caused by or resulting from war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority,
but this exclusion shall not apply to loss or damage covered under a standard
Policy with a standard War Exclusion Clause.

 

  8.

Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the Florida Hurricane Catastrophe Fund or
Citizens Property Insurance Corporation.

 

  9.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  10.

Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25% of the Company's property loss under the applicable original
policy.

 

  11.

Loss, damage, cost or expense arising out of an act of terrorism involving the
use of any biological, chemical, nuclear or radioactive agent, material, device
or weapon.

 

  12.

All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.

 

B.

With the exception of subparagraphs 3, 6, 7 and 11 of paragraph A above, should
any judicial, regulatory or legislative entity having legal jurisdiction
invalidate any exclusion on the Company’s Policy, any amount of loss for which
the Company is liable because of such invalidation will not be excluded
hereunder.

 

 

 

Page 3 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

C.

The Company may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Agreement. Within seven days of receipt of such
request, each Subscribing Reinsurer shall accept such request, ask for
additional information, or reject the request. If a Subscribing Reinsurer fails
to respond to a special acceptance request within seven days, the Subscribing
Reinsurer shall be deemed to have agreed to the special acceptance. If said
business is accepted by the Reinsurer, it will be subject to the terms of this
Agreement, except as such terms are modified by such acceptance. Any special
acceptance business covered under the reinsurance agreement being replaced by
this Agreement will be automatically covered hereunder. Further, in the event a
Subscribing Reinsurer becomes a party to this Agreement subsequent to the
special acceptance of any business not normally covered hereunder, the
Subscribing Reinsurer shall automatically accept the same as being a part of
this Agreement.

ARTICLE IV – RETENTION AND LIMIT

 

A.

Coverage A - Section 1: The Company shall retain and be liable for the first
$17,250,000 of Ultimate Net Loss arising out of each Loss Occurrence. The
Reinsurer shall then be liable for ****% of the amount by which such Ultimate
Net Loss exceeds the Company’s retention, but the liability of the Reinsurer
shall not exceed ****% of $29,000,000 as respects any one Loss Occurrence, nor
shall it exceed ****% of $29,000,000 as respects all Loss Occurrences commencing
during the term of this Agreement.

Coverage A - Section 2: The Company shall retain and be liable for the first
$75,000,000 of Ultimate Net Loss arising out of each Loss Occurrence. The
Reinsurer shall then be liable for the amount by which such Ultimate Net Loss
exceeds the Company’s retention, but the liability of the Reinsurer shall not
exceed $58,000,000 as respects any one Loss Occurrence.

 

B.

Coverage B: The Company shall retain and be liable for the first $8,500,000 of
Subject Excess Ultimate Net Loss in the aggregate as respects all Loss
Occurrences commencing during the Term of this Agreement. The Reinsurer shall
then be liable for the amount by which such Subject Excess Ultimate Net Loss
exceeds the Company’s aggregate retention, but the liability of the Reinsurer
shall not exceed $58,000,000 in the aggregate as respects all Loss Occurrences
commencing during the Term of this Agreement.

“Subject Excess Ultimate Net Loss” as used herein is defined as the amount by
which the Company’s Ultimate Net Loss arising out of any one Loss Occurrence
exceeds $2,000,000, but said amount shall not exceed $58,000,000 as respects any
one Loss Occurrence.

It is understood that as respects this Coverage B, the Company may maintain in
force excess reinsurance, recoveries under which shall inure solely to the
Company’s benefit and be entirely disregarded in applying all of the provisions
of this Agreement.

 

 

 

Page 4 of 22

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidentiality and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

C.

Coverage C: As respects any Loss Occurrence involving a peril not covered by the
Florida Hurricane Catastrophe Fund Optional Limited Apportionment Companies
Coverage Layer, the Company shall retain and be liable for $7,250,000 of
Ultimate Net Loss as respects such Loss Occurrence. The Reinsurer shall then be
liable for the amount by which such Ultimate Net Loss exceeds the Company’s
retention, but the liability of the Reinsurer shall not exceed $10,000,000 as
respects any one Loss Occurrence, nor shall it exceed $20,000,000 as respects
all Loss Occurrences commencing during the Term of this Agreement.

 

D.

Notwithstanding the provisions of paragraphs A, B and C above, the liability of
the Reinsurer under Coverage A - Section 2, Coverage B and Coverage C combined
shall not exceed $58,000,000 in the aggregate as respects all Loss Occurrences
commencing during the Term of this Agreement.

 

E.

Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of Loss Occurrences commencing during the Term of
this Agreement unless at least two risks insured or reinsured by the Company are
involved in such Loss Occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes “one risk.”

ARTICLE V – INURING REINSURANCE

 

A.

The Company shall maintain property catastrophe excess of loss reinsurance,
recoveries under which shall inure to the benefit of Coverage B of this
Agreement, for the following layers:

 

  1.

$29,000,000 in excess of $17,250,000 any one Loss Occurrence, subject to no
reinstatements of the limit;

 

  2.

$28,750,000 in excess of $46,250,000 any one Loss Occurrence, subject to an
annual limit of $57,500,000; and

 

B.

The Company shall provisionally purchase mandatory and optional coverage from
the Florida Hurricane Catastrophe Fund (FHCF) with the following limits and
retentions:

 

  1.

100% of $10,000,000 excess of $7,250,000 any one Loss Occurrence (optional
Limited Apportionment Companies coverage);

 

  2.

90% of $198,000,000 excess of $75,000,000 (mandatory layer); and

 

  3.

90% of $93,000,000 excess of $273,000,000 (optional Temporary Increase in
Coverage Limit).

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Company and the
State Board of Administration of the State of Florida (SBA).

 

 

 

Page 5 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

Any loss reimbursement paid or payable to the Company for the mandatory and for
the optional Temporary Increase in Coverage Limit layers provided by the FHCF,
and resulting from Loss Occurrences commencing during the Term of this
Agreement, shall inure to the benefit of this Agreement. Any loss reimbursement
paid or payable to the Company for the optional Limited Apportionment Companies
layer provided by the FHCF shall inure to the benefit of Coverage B of this
Agreement. Further, any FHCF loss reimbursement shall be deemed paid to the
Company in accordance with the reimbursement contract between the Company and
the SBA at the full payout level set forth therein. It is further deemed that
any loss reimbursement shall not be reduced by any reduction or exhaustion of
the actual claims-paying capacity of the FHCF and that the FHCF fund balance is
deemed funded to the fullest extent allowable by Florida statute.

Prior to final calculation of the Company’s FHCF retention and payout for the
mandatory and optional layers provided by the reimbursement contract between the
Company and the SBA, the Reinsurer’s liability hereunder will provisionally be
calculated based on the projected FHCF payout and in accordance with paragraph B
above. Following the FHCF’s final calculation of the payout for the coverage
layers provided by the reimbursement contract, the Ultimate Net Loss under this
Agreement will be recalculated. If, as a result of such calculation, the loss to
the Reinsurer under any excess layer or Coverage Section in any one Loss
Occurrence is less than the amount previously paid by the Reinsurer under the
excess layer or Coverage Section, the Company shall promptly remit the
difference to the Reinsurer. If the loss to the Reinsurer under any excess layer
in any one Loss Occurrence is greater than the amount previously paid by the
Reinsurer, the Reinsurer shall promptly remit the difference to the Company. For
purposes of both the provisional and final calculation of Reinsurer liability
referenced above, it is deemed that any FHCF loss reimbursement shall not be
reduced by any reduction or exhaustion of the actual claims-paying capacity of
the FHCF and that the FHCF fund balance is deemed funded to the fullest extent
allowable by Florida statute.

If an FHCF reimbursement amount is based on the Company’s losses in more than
one Loss Occurrence commencing during the Term of this Agreement, and the FHCF
does not designate the amount allocable to each Loss Occurrence, the FHCF
reimbursement amount shall be prorated in the proportion that the Company’s
losses in each Loss Occurrence bear to the Company’s total losses arising out of
all Loss Occurrences to which the FHCF reimbursement applies.

ARTICLE VI – REINSURANCE PREMIUM

 

A.

As respects the reinsurance provided under Coverage A - Section 2, Coverage B
and Coverage C, the following shall apply:

 

  1.

As premium hereunder, the Company shall pay the Reinsurer the greater of the
following:

 

  a.

$**** (or a pro rata portion thereof in the event this Agreement is terminated);
or

 

 

 

Page 6 of 22

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidentiality and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  b.

In the event the Company’s total insured value as of September 30, 2010 is
greater than $****, $**** plus ****% multiplied by 50% of the difference between
$**** and the Company’s total insured value as of September 30, 2010. In the
event the Company’s total insured value as of September 30, 2010 is less than
$****, $**** less ****% multiplied by 50% of the difference between $**** and
the Company’s total insured value as of September 30, 2010.

 

  2.

The Company shall pay the Reinsurer a deposit premium of $**** in three equal
installments of $**** on June 1, September 1 and December 1, 2010 and in one
adjusted deposit installment. The adjusted deposit installment shall be computed
in accordance with subparagraph 3 below and is due on April 1, 2011. However, if
this Agreement is terminated, no deposit premium installments shall be due after
the effective date of termination;

 

  3.

“Adjusted deposit installment” as used herein shall mean:

 

  a.

The premium due hereunder, computed in accordance with subparagraph 1 above;
less

 

  b.

The first, second and third installments paid in accordance with subparagraph 2
above.

 

  4.

In the event this Agreement is terminated in accordance with the provisions of
paragraph C of the Term Article, the reinsurance premium due hereunder shall be
prorated based on the period of the Reinsurer’s participation hereunder;

 

  5.

No later than April 1, 2011 (or as promptly as possible following termination in
the event this Agreement is terminated prior to April 1, 2011), the Company
shall provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with subparagraph 1 or 4 above (as applicable) and the
adjusted deposit installment, computed in accordance with subparagraph 3 above.
In the event this Contract is terminated prior to April 1, 2011, any additional
premium due the Reinsurer or return premium due the Company shall be remitted
promptly.

 

B.

As respects the reinsurance provided under Coverage A - Section 1, the following
shall apply:

 

  1.

As premium hereunder, the Company shall pay the Reinsurer the greater of the
following:

 

  a.

$**** (or a pro rata portion thereof in the event this Agreement is terminated);
or

 

 

 

Page 7 of 22

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidentiality and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------

  b.

In the event the Company’s total insured value as of September 30, 2010 is
greater than $****, $**** plus ****% multiplied by 50% of the difference between
$**** and the Company’s total insured value as of September 30, 2010. In the
event the Company’s total insured value as of September 30, 2010 is less than
$****, $**** less ****% multiplied by 50% of the difference between $**** and
the Company’s total insured value as of September 30, 2010.

 

  2.

The Company shall pay the Reinsurer a deposit premium of $**** in three equal
installments of $**** on June 1, September 1 and December 1 of 2010 and in one
adjusted deposit installment. The adjusted deposit installment shall be computed
in accordance with subparagraph 3 below and is due on April 1, 2011. However, if
this Agreement is terminated, no deposit premium installments shall be due after
the effective date of termination.

 

  3.

“Adjusted deposit installment” as used herein shall mean:

 

  a.

The premium due hereunder, computed in accordance with subparagraph 1 above;
less

 

  b.

The first, second and third installments paid in accordance with subparagraph 2
above.

 

  4.

If the Company elects to reduce or terminate a Subscribing Reinsurer’s
participation percentage in accordance with paragraph C of the Term Article, the
Minimum Premium shall not apply. Further, the earned reinsurance premium as
otherwise determined in accordance with the provisions of subparagraph 1 above
shall be replaced with the following:

 

  a.

In the event a loss occurs prior to the effective date of reduction or
termination and the Reinsurer’s liability for such Loss Occurrence exceeds
$****, the reinsurance premium for the Term of this Agreement shall equal $****
times the ratio the loss recoverable bears to ****% of $****.

 

  b.

In the event no loss occurs prior to the effective date of reduction or
termination or a loss occurs whereby the Reinsurer’s liability for such loss
occurrence is less than $****, the reinsurance premium for the Term of this
Agreement shall equal the pro rata portion of the reinsurance premium otherwise
due hereunder based on the proportion the Term of this Agreement bears to the
original 12-month term of this Agreement.

 

  5.

No later than April 1, 2011 (or as promptly as possible following termination in
the event this Agreement is terminated prior to April 1, 2011), the Company
shall provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with subparagraph 1 or 4 above (as applicable) and the
adjusted deposit installment, computed in accordance with subparagraph 3

 

 

 

Page 8 of 22

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidentiality and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

above. In the event this Contract is terminated prior to April 1, 2011, any
additional premium due the Reinsurer or return premium due the Company shall be
remitted promptly.

 

C.

The Company shall furnish the Reinsurer with such information as the Reinsurer
may require to complete its Annual Convention Statement.

ARTICLE VII – DEFINITIONS

 

A.

The term “Ultimate Net Loss” as used herein shall be defined as the sum or sums
(including Loss in Excess of Policy Limits, Extra Contractual Obligations and
Loss Adjustment Expense, as hereinafter defined) paid or payable by the Company
in settlement of claims and in satisfaction of judgments rendered on account of
such claims after deduction of all salvage, all recoveries, and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Agreement are not recoverable
until the Company’s Ultimate Net Loss has been ascertained.

 

B.

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  1.

“Loss in Excess of Policy Limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its Policy limits, but otherwise within the terms of
its Policy, such loss in excess of the Company’s Policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the Policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

 

  2.

“Extra Contractual Obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Agreement and which arise from the
handling of any claim on business subject to this Agreement, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the Policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
Policy.

Notwithstanding anything stated herein, this Agreement shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

 

 

Page 9 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Agreement shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects any one Coverage Section or any one excess layer under Coverage A
hereunder.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

 

C.

The term “Loss Adjustment Expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense, and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss Adjustment Expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Company’s field employees and expenses
of other employees of the Company who have been temporarily diverted from their
normal and customary duties and assigned to the adjustment of losses covered by
this Agreement, expenses of the Company’s officials incurred in connection with
losses covered by this Agreement, and Declaratory Judgment Expenses or other
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto. Loss Adjustment Expense shall not include
normal office expenses or salaries of the Company’s officials.

 

D.

The term “Declaratory Judgment Expense” as used herein shall be defined as the
Company’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of Policies reinsured by this Agreement, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any Declaratory Judgment Expense
shall be deemed to have been fully incurred by the Company on the same date as
the original loss (if any) giving rise to the action.

 

E.

“Term of this Agreement” as used herein shall be defined as the period from
12:01 a.m., Local Standard Time, June 1, 2010 through 12:01 a.m., Local Standard
Time, June 1, 2011. However, if this Agreement is terminated, “Term of this
Agreement” as used herein shall mean the period from 12:01 a.m., Local Standard
Time, June 1, 2010 until the effective time and date of termination.

ARTICLE VIII – LOSS OCCURRENCE DEFINITION

 

A.

The term “Loss Occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one Loss Occurrence shall be limited to all individual losses sustained by the
Company occurring during any period of 168

 

 

 

Page 10 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

consecutive hours arising out of and directly occasioned by the same event
except that the term Loss Occurrence shall be further defined as follows:

 

  1.

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  2.

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  3.

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company’s Loss Occurrence.

 

  4.

As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s Loss Occurrence.

 

  5.

As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another may be included in the
Company’s Loss Occurrence.

 

B.

For all Loss Occurrences the Company may choose the date and time when any such
period of consecutive hours commences provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event, except for any Loss Occurrence referred to in subparagraph 1 or 2 of
paragraph A above where only one such period of 96 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.

 

C.

No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.

 

 

 

Page 11 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE IX – ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Agreement or the subject matter thereof.
Notification of a request for inspection of records shall be sent to the Company
by the Reinsurer in written form, and shall normally be given four weeks in
advance. Notwithstanding the above, the Reinsurer shall not have any right of
access to the Records of the Company if it is not current in all undisputed
payments due the Company.

ARTICLE X – AGENCY (BRMA 73A)

If more than one reinsured company is named as a party to this Agreement, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Agreement, and for purposes of remitting or receiving any
monies due any party.

ARTICLE XI – ARBITRATION

 

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s of London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
two Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

B.

Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Agreement as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided,

 

 

 

Page 12 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

however, that nothing herein shall impair the rights of such reinsurers to
assert several, rather than joint, defenses or claims, nor be construed as
changing the liability of the reinsurers participating under the terms of this
Agreement from several to joint.

 

D.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E.

Any arbitration proceedings shall take place in Clearwater, Florida; however,
the location may be changed if mutually agreed upon by the parties of this
Agreement. Notwithstanding the location of arbitration, all proceedings pursuant
hereto shall be governed by the law of the State of Florida.

ARTICLE XII – COLLATERAL

 

A.

As promptly as possible following execution of this Agreement, the Reinsurer (as
Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Company (as Beneficiary) and the trustee, pursuant to which the Reinsurer shall
provide collateral in the form of eligible Assets deposited and held in a Trust
Account, with such Assets having a market value greater than or equal to
$52,950,144 (the “Collateral”) less earned premium (net of brokerage and
applicable federal excise tax). It is understood that deposit premium paid in
accordance with the Reinsurance Premium Article shall be deposited into the
Trust Account.

 

B.

The Company agrees that if the Reinsurer makes indemnity payment(s) to the
Company under this Agreement, the Reinsurer may withdraw Assets from the Trust
Account, reducing the market value of Assets in the Trust Account to an amount
at least equal to the unused Reinsurance Limit, in accordance with the
provisions of the Trust Agreement.

 

C.

The Trust Fund may be drawn upon by the Company at any time and the Assets may
be used at the Company’s option in accordance with the provisions of Section 3
of the Trust Agreement.

 

D.

Except as provided in the Collateral Release Article, the Company agrees to
release the Assets in the Trust Account required under this Article as promptly
as provided in the Trust Agreement.

ARTICLE XIII – COLLATERAL RELEASE

 

A.

At the expiration or termination of this Agreement, if the Trust has not yet
been terminated, the Company shall calculate for each Coverage Section, on a
monthly basis, how much, if any, of the collateral shall be released from the
Trust, as follows:

 

  1.

For each potentially covered Loss Occurrence, the Company shall multiply the
Loss Amount (being equal to the sum of losses and Loss Adjustment Expenses paid
plus reserves for losses and Loss Adjustment Expense outstanding plus

 

 

 

Page 13 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

reserves for losses incurred but not reported) by the appropriate Buffer Loss
Factor from the table below, based upon the type of Loss Occurrence and the
number of months which have elapsed since the event. The product of this
calculation shall be defined as the Buffered Loss Amount ("BLA").

 

      Buffer Loss Factor Table

 

Number of
Calendar
Months Since
Date of Loss
Occurrence

  

Windstorm*

/Brushfire

  

Earthquake

and Fire

Following

   Other

    0 to 3

   200%    300%    250%

    > 3 to 6

   150%    200%    175%

    > 6 to 9

   125%    175%    150%

    > 9 to 12

   110%    150%    130%

    > 12 to 15

   105%    125%    115%

    > 15 to 18

   100%    120%    110%

    Thereafter

   100%    100%    100%

  *

For the purpose of this Article, the term “Windstorm” shall include Hurricane,

                Rainstorm,

Storm, Tempest, Tornado, Cyclone, Typhoon and Hail.

 

  2.

As respects Coverage A – Section 1, the BLA will be reduced by the $17,500,000
retention and any inuring reinsurance recoveries to compute its contribution to
the Presumed Coverage A – Section 1 Ultimate Net Loss. The Presumed Coverage A –
Section 1 Ultimate Net Loss will equal the sum of these contributions. The
Presumed Coverage A – Section 1 Ceded Loss will be defined as the lesser of
****% of the Presumed Coverage A – Section 1 Ultimate Net Loss and the Coverage
A – Section 1 limit of ****% of $29,000,000.

 

  3.

As respects Coverage A – Section 2, the BLA will be reduced by the $75,000,000
retention and any inuring reinsurance recoveries to compute its contribution to
the Presumed Coverage A – Section 2 Ultimate Net Loss. The Presumed Coverage A –
Section 2 Ultimate Net Loss will equal the sum of these contributions. The
Presumed Coverage A – Section 2 Ceded Loss will be defined as the lesser of the
Presumed Coverage A – Section 2 Ultimate Net Loss and the Coverage A – Section 2
limit of $58,000,000.

 

  4.

As respects Coverage B, the BLA will be reduced by all inuring reinsurance
recoveries, including Coverages A and C of this Agreement, and by the $2,000,000
deductible per Loss Occurrence to compute its contribution to the Presumed
Coverage B Ultimate Net Loss. The Presumed Coverage B Ultimate Net Loss will
equal the sum of these contributions. The Presumed Coverage B Ceded Loss will be
defined as the Presumed Coverage B Ultimate Net Loss minus the

 

 

 

Page 14 of 22

LOGO [g94243logo.jpg]

 

****

Omitted pursuant to a request for confidentiality and filed separately with the
Securities and Exchange Commission



--------------------------------------------------------------------------------

 

aggregate retention of $8,500,000, subject to a minimum of nil and a maximum of
$58,000,000.

 

  5.

As respects Coverage C, as respects potentially covered Loss Occurrences covered
under Coverage C, the BLA will be reduced by all inuring reinsurance recoveries,
and by the $7,250,000 retention. The Presumed Coverage C Ultimate Net Loss will
equal the sum of these contributions. The Presumed Coverage C Ceded Loss will be
defined as the lesser of the Presumed Coverage C Ultimate Net Loss and the
Coverage C occurrence limit of $10,000,000, subject to an annual limit of
$20,000,000.

 

  6.

The Presumed Total Ceded Loss will equal the lesser of the Agreement limit of
$87,000,000 and the sum of the Presumed Coverage A – Section 1 Ceded Loss,
Presumed Coverage A – Section 2 Ceded Loss, Presumed Coverage B Ceded Loss and
Presumed Coverage C Ceded Loss. An amount equal to the Presumed Total Ceded Loss
less losses paid by the Reinsurer under this Agreement shall be retained in the
Trust and any excess in the Trust shall be released to the Reinsurer.

 

  7.

Notwithstanding the aforementioned, at December 31, 2010, the parties agree to
consider the release of collateral. The intention is to release collateral for
all limits for which there is essentially no possibility of loss from past or
future events before the expiration of this Contract. All collateral securing
what the parties agree are unreachable limits will be released within three
business days.

 

B.

So long as there is any security on deposit in the Trust, the Company shall
perform the calculation set forth above within 10 business days after the end of
each month and deliver a report substantially in the form of the Collateral
Calculation Table attached to this Agreement to the Reinsurer and the Trustee
named in the Trust Agreement. Collateral will be adjusted monthly based on this
calculation. To the extent the calculation indicates that collateral may be
reduced, the delivery of the report to the Trustee will constitute a directive
to return excess collateral to the Reinsurer. In the event the calculation
indicates additional collateral is required, the Reinsurer will have 10 business
days from receipt of the report to deposit the required collateral into the
Trust.

ARTICLE XIV – CONFIDENTIALITY

The Reinsurer agrees to regard the terms of this Agreement and any confidential,
proprietary information relating thereto as confidential and shall affect the
same prudence and care afforded to its own confidential, proprietary
information. The Reinsurer further agrees that it shall not disclose any of such
information to any third party without the prior written consent of the Company
except as may be required by applicable law or regulation, or by legal process
(including without limitation as may be required by United States Federal tax
law or regulation), or to the auditors, professional advisors, accountants,
retrocessionaires, directors or officers with a reasonable need to know such
information. This Article is not intended to restrict or limit the conduct of
the Reinsurer’s current or proposed business.

 

 

 

Page 15 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE XV – CURRENCY (BRMA 12A)

 

A.

Whenever the word “Dollars” or the “$” sign appears in this Agreement, they
shall be construed to mean United States Dollars and all transactions under this
Agreement shall be in United States Dollars.

 

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

ARTICLE XVI – ENTIRE AGREEMENT

This written Agreement constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Agreement. Any change or modification to this Agreement will be made by
amendment to this Agreement and signed by the parties hereto.

ARTICLE XVII – ERRORS AND OMISSIONS (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Agreement
or any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE XVIII – FEDERAL EXCISE TAX (BRMA 17D)

 

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

B.

In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

ARTICLE XIX – GOVERNING LAW (BRMA 71B)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.

ARTICLE XX – INSOLVENCY

 

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the

 

 

 

Page 16 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

Company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the Reinsurer of the pendency of a claim against
the Company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the company.

 

C.

It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Agreement shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Agreement specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such Policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under such Policies and in substitution for the obligations of the Company to
such payees.

ARTICLE XXI – LATE PAYMENTS

 

A.

The interest penalties provided for in this Article shall apply to the Reinsurer
or to the Company in the following circumstances:

 

  1.

Payments due from the Reinsurer to the Company shall have as a due date the date
on which the agreed proof of loss is received by the Reinsurer, and shall be
overdue 30 days thereafter. Payment to the Intermediary is deemed to be payment
to the Company for purposes of this Article.

 

  2.

Payments due from the Company to the Reinsurer shall have as a due date the date
specified in this Agreement. Payments shall be overdue 30 days thereafter.
Premium adjustments shall be overdue 30 days following the due date set forth
under the terms of this Agreement.

 

  3.

The Company shall provide a copy of the original insured’s proof of loss, and a
copy of the claim adjuster’s report(s) or other evidence of indemnification for
losses exceeding the excess limit on an incurred basis. If, subsequent to
receipt of this evidence, the information contained therein is insufficient or
not in

 

 

 

Page 17 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

accordance with the contractual conditions, then the payment due date as defined
in paragraph A shall be deemed to be the date upon which the Reinsurer received
additional information necessary to approve payment of the claim or the claim is
presented in an acceptable manner. Interest as stipulated in paragraph D shall
be payable should a disputed claim be ultimately settled and if the period set
out in paragraph A is exceeded, but only to the extent that the final loss
payment exactly tracks with the original proof of loss.

 

  4.

Overdue amounts shall bear simple interest from the overdue date at the 90-day
United States Treasury Bill rate set forth by the Federal Reserve Board for the
first Monday of the calendar month in which the amount becomes overdue, as
published in the Federal Reserve Statistical Release. If the interest generated
for 100% in respect of any overdue payment as outlined in paragraph A or B is
$500 or less, then the interest penalty shall be waived.

 

  5.

For the purposes of this Article, reinsuring Lloyd’s Underwriters shall be
viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

ARTICLE XXII – LIABILITY OF THE REINSURER

 

A.

The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers, interpretations and modifications of the Company’s Policies
and any endorsements thereon. However, in no event shall this be construed in
any way to provide coverage outside the terms and conditions set forth in this
Agreement.

 

B.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Agreement.

ARTICLE XXIII – LOSS NOTICE AND SETTLEMENTS

 

A.

Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

 

B.

All loss settlements made by the Company, provided they are within the terms of
this Agreement, shall be binding upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable upon receipt of reasonable evidence
of the amount paid (or scheduled to be paid within 14 days) by the Company.
Notwithstanding the foregoing, and subject to the provisions set forth under
paragraph B of the Exclusions Article, should any judicial, regulatory, or
legislative entity having legal jurisdiction require that the Company be liable
for any amounts that are otherwise outside the terms of the Company’s original
Policies, the Reinsurer agrees that such amounts shall be subject always to the
terms and conditions of this Agreement.

 

 

 

Page 18 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE XXIV – NET RETAINED LINES (BRMA 32E)

 

A.

This Agreement applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Agreement), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Agreement attaches, only loss or losses in respect of that
portion of any Policy which the Company retains net for its own account shall be
included.

 

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE XXV – NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Agreement or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE XXVI – NOTICES AND AGREEMENT EXECUTION

 

A.

Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B.

The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:

 

  1.

Paper documents with an original ink signature;

 

  2.

Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3.

Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C.

This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 

 

 

Page 19 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

ARTICLE XXVII – OFFSET

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Agreement or
under any other reinsurance agreement heretofore or hereafter entered into
between the Company and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE XXVIII – OTHER REINSURANCE

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Agreement.

ARTICLE XXIX – SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e. reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as a retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage and subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so. Should the
Company neglect or refuse to enforce such rights, the Reinsurer is hereby
empowered and authorized to institute the appropriate action in the name of the
Company, at the Reinsurer’s expense.

ARTICLE XXX – SERVICE OF SUIT (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities)

 

A.

This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Agreement.

 

B.

In the event the Reinsurer fails to pay any amount claimed to be due hereunder,
the Reinsurer, at the request of the Company, will submit to the jurisdiction of
a court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted

 

 

 

Page 20 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

 

by the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate Court is accepted by the Reinsurer or is
determined by removal, transfer or otherwise, as provided for above, will comply
with all requirements necessary to give said Court jurisdiction and, in any suit
instituted against any of the Subscribing Reinsurers upon this Agreement, will
abide by the final decision of such Court or of any Appellate Court in the event
of an appeal.

 

C.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement.

ARTICLE XXXI – SEVERABILITY (BRMA 72E)

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.

ARTICLE XXXII – TAXES

In consideration of the terms under which this Agreement is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE XXXIII – TERRITORY

The liability of the Reinsurer shall be limited to losses under Policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Company’s
Policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE XXXIV – INTERMEDIARY (BRMA 23A)

TigerRisk Partners LLC is hereby recognized as the Intermediary negotiating this
Agreement for all business hereunder. All communications (including, but not
limited to, notices, statements, premium, return premium, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through TigerRisk Partners
LLC, 7601 France Avenue South, Suite 200, Edina, MN 55435. Payments by the
Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

 

 

 

Page 21 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Agreement as of the date undermentioned at:

Clearwater, Florida, this                              day of
                                         
                                                             2010.

 

 

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY (for and on behalf of the “Company”)

 

 

 

Page 22 of 22

LOGO [g94243logo.jpg]



--------------------------------------------------------------------------------

SCHEDULE A – COLLATERAL COLLECTION TABLES

attached to the

AGGREGATE EXCESS CATASTROPHE REINSURANCE AGREEMENT

issued to

HOMEOWNERS CHOICE

PROPERTY & CASUALTY INSURANCE COMPANY

Coverage A – Section 1

 

     Collateral Release Calculation as of [INSERT REPORTING PERIOD] Line  
No.     Col 1      Col. 2    Col. 3    Col. 4    Col. 5    Col. 6    Col. 7   
Col. 8    Col. 9     

Date  

of Loss  
Event  

   Description    Loss Amount      Buffer  
Loss  
Factor     

Buffer Loss  
1Amount  

(Col. 3 x Col. 4)  

  

Inuring  
Reinsurance  

Coverage  

  

Buffered Loss  
Amount, net of  
Inuring  
Reinsurance  

(Col. 5 - Col. 6)  

  

Less:  

$17,250,000  
Retention  

  

Balance1

(Col. 7 – Col. 8)

 

1A

                                           

 

1B

                                           

 

1C

                                           

 

1D

                                           

 

1E

                                           

 

1F

                                           

2

 

Presumed Section A Ultimate Net Loss (sum of Col. 9)

    

3

 

Presumed Section A Ceded Loss – ****% of Line 2

NOTE: If the amount equals ****% of $29,000,000 or more, insert policy limit of
****% of $29,000,000. If amount is less than Zero, insert Zero.

    

 

 

1

If the Balance is zero or a negative number, put zero since such Loss Occurrence
does not contribute to the aggregate loss.

 

 

 



--------------------------------------------------------------------------------

Coverage A – Section 2

 

      Collateral Release Calculation as of [INSERT REPORTING PERIOD] Line  
No.      Col 1      Col. 2    Col. 3    Col. 4      Col. 5    Col. 6    Col. 7
   Col. 8    Col. 9      

Date  

of Loss  
Event  

   Description    Loss Amount      Buffer  
Loss  
Factor     

Buffer Loss  
2Amount  

(Col. 3 x Col. 4)  

  

Inuring  
Reinsurance  

Coverage  

  

Buffered Loss  
Amount, net of  
Inuring  
Reinsurance  

(Col. 5 - Col. 6)  

  

Less:  

$75,000,000  
Retention  

  

Balance1

(Col. 7 – Col. 8)

 

1A

                                            

 

1B

                                            

 

1C

                                            

 

1D

                                            

 

1E

                                            

 

1F

                                            

4

  

Presumed Section A Ultimate Net Loss (sum of Col. 9)

    

5

  

Presumed Section A Ceded Loss - 100% of Line 4

NOTE: If the amount equals $58,000,000 or more, insert policy limit of
$58,000,000. If amount is less than Zero, insert Zero.

    

 

 

2

If the Balance is zero or a negative number, put zero since such Loss Occurrence
does not contribute to the aggregate loss.

 

 

 



--------------------------------------------------------------------------------

Coverage B

 

      Collateral Release Calculation as of [INSERT REPORTING PERIOD] Line   
No.      Col 1      Col. 2    Col. 3    Col. 4    Col. 5    Col. 6    Col. 7   
Col. 8    Col. 9      

Date  

of Loss  
Event  

   Description    Loss Amount      Buffer  
Loss  
Factor     

Buffer Loss  
Amount  

(Col. 3 x Col. 4)  

  

Inuring  
Reinsurance  

Coverage  
(including  
Sections A &
C)  

  

Buffered Loss  
Amount, net of  
Inuring  
Reinsurance  

(Col. 5 - Col. 6)  

  

Less:  

Flat  
Deductible of  
$2,000,000  

  

Balance

(Col. 7 – Col. 8)

 

1A

                                     

($2,000,000)  

 

    

 

1B

                                     

($2,000,000)  

 

    

 

1C

                                     

($2,000,000)  

 

    

 

1D

                                     

($2,000,000)  

 

    

 

1E

                                     

($2,000,000)  

 

    

 

1F

                                     

($2,000,000)  

 

    

6

  

Presumed Section B Ultimate Net Loss (sum of Col. 9)

    

7

  

Less: Aggregate Retention

   ($8,500,000)

8

  

Presumed Section B Ceded Loss - 100% of Line 6 minus Line 7.

NOTE: If the amount equals $58,000,000 or more, insert policy limit of
$58,000,000. If amount is less than Zero, insert Zero.

    

 

 

 

 



--------------------------------------------------------------------------------

Coverage C

 

      Collateral Release Calculation as of [INSERT REPORTING PERIOD] Line   
No.      Col 1      Col. 2    Col. 3    Col. 4    Col. 5    Col. 6    Col. 7   
Col. 8    Col. 9      

Date  

of Loss  
Event  

   Description    Loss Amount      Buffer  
Loss  
Factor     

Buffer Loss  
Amount  

(Col. 3 x Col. 4)  

  

Inuring  
Reinsurance  

Coverage  

  

Buffered Loss  
Amount, net of  
Inuring  
Reinsurance  

(Col. 5 - Col. 6)  

  

Less:  

$7,250,000  
Retention  

  

Balance, capped
at $10,000,000

(Col. 7 – Col. 8)

 

1A

                                     

($7,250,000)  

 

    

 

1B

                                     

($7,250,000)  

 

    

 

1C

                                     

($7,250,000)  

 

    

 

1D

                                     

($7,250,000)  

 

    

 

1E

                                     

($7,250,000)  

 

    

 

1F

                                     

($7,250,000)  

 

    

9

  

Presumed Section C Ultimate Net Loss (sum of Col. 9)

    

10

  

Presumed Section C Ceded Loss - 100% of Line 9

NOTE: If the amount equals $20,000,000 or more, insert policy limit of
$20,000,000

    

 

11

  

Presumed Total Ceded Loss – Line 3 plus Line 5 plus Line 8 plus Line 10, no
greater than $87,000,000

    

 

12

  

Losses paid under this Agreement

    

 

13

  

Reinsurer’s Obligation

    

 

14

  

Collateral in the trust

    

 

15

  

Collateral Adjustment

    

 

 

 

 

 



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE-PHYSICAL DAMAGE-REINSURANCE (U.S.A.)

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

  II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

  (b)

where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4.

Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6.

The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.

Reassured to be sole judge of what constitutes:

 

  (a)

substantial quantities, and

 

  (b)

the extent of installation, plant or site.

Note. - Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b)

with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B

 

 

 